Citation Nr: 1342765	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for perforation of the right tympanic membrane.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1980 and from September 1982 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the issue for further development in March 2010 and February 2013.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a right ring finger disability was before the Board at the date of the prior remand.  Since that time, service connection was granted in an April 2013 rating decision.  That issue is therefore no longer on appeal before the Board. 

The issue of entitlement to service connection for tinnitus, claimed as a buzzing in his ear, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran does not have a current disability related to his claimed perforated tympanic membrane during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for perforation of the right tympanic membrane have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated June 2006 and January 2007, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in June 2006 prior to the initial unfavorable decision in June 2007.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the June 2006 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in May 2010 and April 2013 with addendums in February 2013 and May 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Left Knee

The Veteran contends that his left knee disability is causally related to service.  The Veteran's service treatment records show an injury to the knee while playing baseball in March 1978.  The original diagnosis was a probable torn meniscus.  A left knee arthrogram however showed no evidence of a laceration or tear and no evidence of cyst formation.  The report noted a normal knee arthrogram.  The Veteran underwent an enlistment examination in July 1982.  The report of medical history showed no trick or locked knee, arthritis, rheumatism, or bursitis, or bone, joint, or other deformity.  The enlistment report of medical examination showed clinically normal lower extremities and musculoskeletal system.  The March 1988 separation report of medical examination also showed clinically normal lower extremities and musculoskeletal system.  

A July 2006 lay statement noted surgery on the left knee in 1995.  

The Veteran was afforded a VA examination in May 2010.  The examiner noted the Veteran's left knee sprain while playing softball during service.  The Veteran provided a history of having a Baker's cyst drained in 1991.  The Veteran had two total knee replacements in 2007.  The examiner diagnosed severe degenerative joint disease (DJD) with total knee replacement.  The Veteran worked post-service in furniture repair, roofing, and other labor.  The examiner opined that if the Veteran's arthritis was due to trauma sustained while on military duty, then the evidence should have been noted within several years of the trauma since the arthritic changes are accelerated and the symptoms should have been continuous since the 1977-78 incident.  His initial complaint of knee pain involved his right knee, not the left.  An online medical reference stated that risk factors included squatting more than 30 minutes or kneeling more than 30 minutes daily, standing more than 2 hours daily, or walking more than 2 miles in one day.  In addition the odds are higher than usual for a construction/laborer to develop osteoarthritis.  The Veteran has held a number of positions over the 32 years following his accident while on military duty including roofer and furniture refinisher.  Moreover, chart review showed that the Veteran complained about the right knee pain in 2006, but no pain in the left knee.  A consult to Rheumatology at McGuire VAMC in 2007 stated that the left knee did not begin to hurt until 2006.  

In February 2013, an addendum opinion was obtained after service treatment records of the Veteran's in-service injury were associated with the claims file.  The examiner noted the March 1978 records indicating an injury to the left knee after playing baseball.  It noted that a torn meniscus, ligament, and tendon damage were ruled out with a normal knee arthrogram.  In 1991, 13 years after the knee injury, the Veteran was having swelling/pain in the knee and had a Baker's cyst drained.  The Veteran reported onset of left knee pain as 2006 in the 2007 rheumatology consult.  In 2007, the left knee showed tricompartmental DJD, degenerative/torn meniscus, with only mild DJD of the left knee.  The Veteran underwent total knee replacements later that same year.  

The February 2013 examiner opined that it is unlikely that the previous left knee injury significantly contributed to or caused the DJD of the knee, nor did it substantially accelerate the natural course of this pathology.  The rationale involved several factors.  The examiner noted that post-traumatic arthritis is the result of damage to the joint.  The left knee arthrogram showed no damage to the joint post-incident in 1978.  Osteoarthritis is the result of wear and tear on a joint, therefore, the more activity, the more wear.  The examiner cited medical references noting the chief risk factor to the development of osteoarthritis is age and after that, whether another primary family member has developed osteoarthritis as there is a definite genetic proponent to the disease.  These are systemic factors that would not related to military service.  The examiner noted the many years post-service that the Veteran spent in employment activities that placed him at risk for DJD including furniture finisher and roofer.  The examiner noted that this is considered as a use factor.  The third factor to developing osteoarthritis is previous damage to the cartilage in the joint along with muscle weakness and malalignment, which did not occur in this case as the arthrogram was negative after injury.  The examiner also noted a lack of chronicity of complaint that would indicate problems with the left knee from 1978 to the early 1990s.  Therefore, the examiner determined that it was less likely than not that the 1978 knee injury directly contributed to his left knee DJD that occurred nearly 30 years later.  

Another addendum was provided in April 2013.  The examiner noted that it is less likely than not that the left knee DJD that required total knee replacement in 2007 was the result of the knee sprain that occurred 30 years earlier while on active duty.  The long period of time from the injury to the date of surgery points away from a continuous problem with the knee.  The Veteran reports having a Baker's cyst in 1991, some three years after leaving active duty.  He worked in various labor positions including roofer, which required going up and down ladders, heavy repetitive lifting, and working on uneven surfaces so knee strain/bursitis with inflammation resulting in Baker's cyst is logical from a medical standpoint and not necessarily related to earlier knee sprain that occurred 15 years earlier.  The examiner pointed out that the Veteran was able to work in positions of labor for many years after getting out of the military.  This labor included repetitive bending, stooping, and kneeling, all of which would increase the wear and tear on the cartilage of the knee.  The examiner again cited medical literature indicating that risk factors for osteoarthritis included squatting more than 30 minutes or kneeling more than 30 minutes daily, standing more than 2 hours daily, or walking more than 2 miles in one day.  In addition the odds are higher than usual for a construction/laborer to develop osteoarthritis.  The Veteran has held a number of positions over the 32 years following his accident while on military duty, including roofer and furniture refinisher.  The examiner also noted that the fact that both knees (including the uninjured one) had DJD severe enough to require knee replacement also points away from the sprain as a source of the left knee DJD.  The examiner noted that he reviewed the entire claims file, but determined that the occupational, social, and medical (obesity) risk factors post-knee sprain in this Veteran outweigh the risk factor of an accelerated course of DJD due to knee sprain that occurred in the 1970s.  

The Veteran contends he acquired a left knee disability that is causally related to his injury in service.  He is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions of entitlement to service connection for a left knee disability are contradicted by the medical reports from service and the ensuing years, as described above.  These include a normal knee arthrogram post-injury, a normal entry and exit examination of the knee for a subsequent period of service, and the complaints of right knee pain without complaints of left knee pain as seen in treatment records.  Contemporaneously recorded documents are considered to be a more accurate reflection of the Veteran's condition at that time, than a history he provides more than 30 years after the events about which it relates.  The Board thus finds the Veteran's report not credible and concludes that those records are more probative as to the onset of the disability because the etiology of the Veteran's left knee disability is a complex medical issue.  Jandreau.

The Board must therefore rely upon the medical evidence of record.  The record includes multiple negative opinions regarding the Veteran's left knee.  The examiner repeated cited medical literature in his rationale.  He noted other causes for the Veteran's current disability.  He also found the normal arthrogram post-injury to be indicative of a normal knee.  Finally, the fact that the Veteran's uninjured right knee also developed severe DJD shows that the Veteran's injury did not cause his current disability.  The Board finds the VA examiner's opinion to be of significant probative value.  

The Board is thus left with a record that fails to show chronic symptoms of arthritis since service or within one year after separation from service or a current disability that is causally related to his injury in service.  In view of this, a basis upon which to establish service connection for right knee arthritis has not been presented. 

As the preponderance of the evidence is against the claim for service connection for right knee arthritis, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Perforation of the Right Tympanic Membrane

The Veteran contends that he has a current disability related to the perforation of the right tympanic membrane.  The Board notes that the Veteran has been service-connected for bilateral hearing loss unrelated to his claimed perforated tympanic membrane.  Additionally, the issue of entitlement to service connection for tinnitus has been referred.  Therefore neither of those issues is addressed in this analysis.  

The Veteran attended a VA examination in May 2010.  The Veteran reported a history of a perforated ear drum that was incurred during a fight in approximately 1984.  In May 2011, the VA examiner noted that any changes in low frequencies due to a perforated tympanic membrane resolved over time.  Both ears showed equal hearing and his tympanograms showed normal compliance and peak pressures with no conductive component noted on testing in May 2010.  An April 2013 VA examination showed normal tympanic membranes.  The examiner noted complaints of right ear ceruminal impaction with irrigation in 1987 during service.  The examiner noted that if the ear drum had been perforated at that time it would be contraindicated to perform right ear irrigation.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The evidence shows normal tympanic membranes.  There is also no evidence of a perforated tympanic membrane at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As the Veteran does not have a current disability, service connection may not be granted.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a perforated right tympanic membrane.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for perforation of the right tympanic membrane is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


